 1    Ford Elsaesser, ISB #2205
      Bruce A. Anderson, ISB #3392
 2    ELSAESSER ANDERSON, CHTD.
      320 East Neider Avenue, Suite 102
 3    Coeur d'Alene, ID 83815
 4    Tel: (208) 667-2900
      Fax: (208) 667-2150
 5    ford@eaidaho.com
      brucea@eaidaho.com
 6
 7
      Counsel for Debtor-in-Possession
 8
 9                            IN THE DISTRICT COURT OF GUAM
                                    TERRITORY OF GUAM
10                                 BANKRUPTCY DIVISION
11
     In re:                                         Chapter 11
12
     ARCHBISHOP OF AGAÑA,                           Case No. 19-00010
13   a Corporation Sole,
14
     Debtor.
15
                         REQUEST FOR TELEPHONIC APPEARANCE
16
17             Pursuant to CVLR7(1) Debtor requests this Court permit undersigned counsel,

18    Bruce A. Anderson, to appear via telephone conference on May 31, 2019 at 8:30 a.m., the
19
      date and time scheduled for the Motion for Authorization to Sell Real Property (Accion
20
      Hotel Property).     Undersigned counsel is off-island and appreciates the Court's
21
      consideration.
22
23             DATED this 29th day of May, 2019.
24
25                                                 ELSAESSER ANDERSON, CHTD.

26                                                 /s/ Bruce A. Anderson
                                                   Ford Elsaesser
27                                                 Bruce A. Anderson
28


      REQUEST FOR TELEPHONIC APPEARANCE - 1
               Case 19-00010 Document 192 Filed 05/30/19 Page 1 of 2
 1
 2                               CERTIFICATE OF SERVICE

 3   I hereby certify that, on May 29, 2019, in accordance with Fed. R. Civ. P. 5(b)(3), a true
     copy of the foregoing was served via the Court’s CM/ECF notification facilities to those
 4   parties who are registered CM/ECF participants in this case.
 5
 6   I swear under penalty of perjury that the foregoing is true and correct to the best of my
     knowledge, information and belief.
 7
 8          Dated: May 29, 2019
                                                 /s/ Bruce A. Anderson
 9                                                  Bruce A. Anderson
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     REQUEST FOR TELEPHONIC APPEARANCE - 2

            Case 19-00010 Document 192 Filed 05/30/19 Page 2 of 2
